JOSEPH GUNNAR SHARE ISSUANCE AND WAIVER AGREEMENT
 
This Share Issuance and Waiver Agreement (“Agreement”) is entered into as of
August 20, 2008, by and between you, Joseph Gunnar & Co., LLC (“Gunnar” or
“you”) and Morlex, Inc. (“Morlex”, and together with Gunnar, the “Parties”) with
reference to the following recitals of facts:
 
A.  You have acted as a placement agent (the “Placement Agent”) in connection
with the private placement of common stock, par value .001 per share (the
“Common Stock”) of Morlex pursuant to that certain Placement Agent Agreement,
dated as of April 11, 2008, between Morlex and Gunnar (the “Placement Agent
Agreement”).
 
B.  On or about April 11, 2008, Morlex acquired from Iakona, Inc. (“Iakona”) all
of the capital stock of Ad Authority, Inc. (“Ad Authority”) pursuant to that
certain Stock Purchase Agreement dated as of November 14, 2008, as amended from
time to time, among Morlex, Iakona, Jason Kulpa (“Kulpa”) and, solely with
respect to Section 9.3 thereof, Duncan Capital Partners, LLC (the “Purchase
Agreement”).
 
C.  In connection with the Purchase Agreement: (i) Iakona received $5.0 million
cash, a secured promissory note which as of the date of the Separation Agreement
(as defined below) had a principal amount of $3.0 million (the “Note”) and
6,400,000 shares of Common Stock of Morlex (the “Stock”), (ii) Kulpa was elected
to serve on the Board of Directors of Morlex, and (iii) Kulpa was appointed as
the CEO of Morlex.
 
D.  Subsequent thereto a dispute arose between Morlex and Kulpa relative to the
transactions contemplated by the Purchase Agreement, Morlex’s fund-raising
efforts and the operation of Morlex and Ad Authority (the “Dispute”).
 
E.  On June 29, 2008, Kulpa resigned as the CEO of Morlex and Ad Authority. On
July 17, 2008, Kulpa resigned as a Director of Morlex and Ad Authority
(collectively, the “Resignation”).
 
F.  In settlement of the Dispute, Morlex, Kulpa and others entered into a
Separation and Release agreement dated as of August 20, 2008 (“Separation
Agreement”). Pursuant to the Separation Agreement, (i) Kulpa surrendered all of
his Morlex Common Stock, (ii) provisions were made to reduce the amount of the
Note to $480,000 and (iii) Morlex and Kulpa each unconditionally released the
other from all claims relating to the Dispute.
 
G.  In connection with the Separation Agreement, Morlex desires to issue
1,000,000 additional shares of Common Stock to you (“Additional Shares”) in
consideration of the Settlement Agreement and your unconditional release of
Morlex and Kulpa from all claims relating to the Dispute, all on terms and
conditions as set forth in this Agreement.
 
NOW, THEREFORE, in recognition of the foregoing, and of the conditions,
covenants, representations, warranties, payments, releases and other obligations
contained in this Agreement, the Parties agree:
 
 
 

--------------------------------------------------------------------------------

 
1.  Issuance of Shares. Within two (2) business days following receipt of your
signature to this Agreement by the Company, the Company shall give notice to the
transfer agent to issue 1,000,000 Additional Shares to you, and shall cause the
transfer agent to issue such Additional Shares to you promptly. The Additional
Shares shall be restricted shares, and shall be subject to the First Amended and
Restated Registration Rights Agreement of the Company, dated as of April 15,
2008, and shall be afforded the same rights and privileges as the shares held by
the Morlex shareholders that purchased Common Stock in the private placement.
 
2.  Unconditional General Release of Kulpa and Morlex Parties. For and in
consideration of the Settlement Agreement, the promises set forth herein and the
issuance of the Additional Shares to you, you, on behalf of yourself, your
parents, affiliates and subsidiaries, trusts and companies, and each of them,
and each of their shareholders, directors, officers, trustees, members,
managers, partners, agents, representatives, attorneys, insurers, servants,
employees, spouses, predecessors, successors, assignors, assignees, heirs,
executors and representatives, past and present, do hereby absolutely, fully and
forever, release, covenant not to sue, and discharge Morlex, Kulpa, and each of
their respective parents, subsidiaries, affiliates, entities under common
control, trusts, beneficiaries of the companies, and related entities, and each
of their shareholders, directors, officers, trustees, members, partners, agents,
investment bankers, advisors, managers, property managers, representatives,
attorneys, insurers, servants, employees, spouses, predecessors, successors,
assignors, and assignees, past and present, (collectively, the “Releasees”),
from any and all actions, causes of action, arbitrations, debts, guarantees,
warranties, express or implied, balances, liabilities, demands, claims,
agreements, contracts, covenants, suits, controversies, judgments,
administrative or criminal complaints, citations, or proceedings, orders and
liabilities, obligations, costs, expenses, damages and liens of every kind or
nature whatsoever, in law, equity or otherwise (hereinafter referred to as the
“Claims”), whether known or unknown, suspected or unsuspected, fixed or
contingent, liquidated or unliquidated, asserted or not asserted, in law or
equity, which have existed, or may have existed, or which do exist, on or prior
to the date hereof, including, but not limited to those based on, arising from,
or related to your role as the Placement Agent, the Placement Agent Agreement,
the Purchase Agreement, the Dispute, the Resignation, fundraising by Morlex
and/or Iakona and/or Kulpa, and/or operation of Ad Authority or Morlex.
 
3.  Release of Unknown Claims and Binding Nature of Releases.
 
(a)  Waiver of Civil Code section 1542. With respect to all Claims released
under Paragraph 2 herein, the Parties hereto agree that, notwithstanding Section
1542 of the California Civil Code, which presently provides that
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR”
 
this release shall constitute a full release in accordance with its terms. With
respect to all Claims released under Paragraph 2 herein the Parties hereto, and
each of them, knowingly, intelligently and voluntarily waive the provisions of
Section 1542, and any successor provision, and acknowledge and agree that this
waiver is an essential and material term of this Agreement, and that without
such waiver the settlement would not have been entered into. The Parties hereto
acknowledge the significance and consequences of the Release and of the specific
waiver of Section 1542.
 
 
 

--------------------------------------------------------------------------------

 
(b)  No Change in the Law or Facts Will Affect the Agreement. It is the intent
of the Parties that this Agreement be binding and effective without regard to
future events. Each of the Parties to this Agreement has made such investigation
of the facts pertaining to this Agreement, and all matters pertaining thereto,
as it deems necessary. Each of the Parties is aware that it may hereafter
discover claims or facts in addition to or different from those it now knows or
believes to be true with respect to the matters related herein. Nevertheless, it
is the intention of the Parties to fully, finally and forever settle and release
all such matters, and all claims relative thereto, which now do exist, may
exist, or heretofore have existed between them. In furtherance of such
intention, the releases given herein shall be and remain in effect as full and
complete releases of all such matters, notwithstanding the discovery or
existence of any additional or different claims or facts relative thereto. The
Parties agree that any change in applicable law or fact (and any error in any of
the Parties’ understanding of law or fact), whether through legislation or
judicial interpretation, which creates or finds additional or different rights
and obligations of the Parties that may or do in fact exist, shall not affect
the Parties’ respective obligations or rights under this Agreement, nor be a
basis not to perform under this Agreement, nor a basis to attack or seek to
modify any of the provisions of this Agreement.
 
4.  Covenant Not to Sue on Released Claims. Gunnar, on behalf of itself, and its
parents, affiliates and subsidiaries, trusts, and companies, and each of them,
and each of their directors, officers, trustees, members, partners, agents,
representatives, attorneys, insurers, servants, employees, spouses,
predecessors, successors, assignors, and assignees, past and present, does
hereby covenant and agree never to commence, prosecute, or cause to be commenced
or prosecuted any action or proceeding against any of the Releasees, based upon
any of the Claims released in Paragraph 2 of this Agreement.
 
5.  No Third Party Beneficiaries. The Parties understand, acknowledge, and agree
that there are no express or implied third party beneficiaries to this
Agreement, except for the Releasees expressly referred to in the release
contained herein.
 
6.  Binding on Agents, Successors, Assigns, Etc. The terms of this Agreement
shall be binding on and shall inure to the benefit of the Parties and their
respective agents, representatives, employees, predecessors, successors, heirs,
assigns, directors, officers, shareholders, members, representatives, executors,
administrators, beneficiaries, divisions, subsidiaries, affiliates, assigns,
spouses, successors in interest, and any other person who may in any fashion
claim an interest in the subject matter hereof through any of the Parties.
 
7.  Review of Agreement and Representation by Independent Counsel. The Parties
hereby acknowledge that the terms and conditions of this Agreement have been
completely read by them and explained to them by their respective counsel, and
that the terms and conditions of this Agreement are fully understood and
voluntarily accepted for the express purpose of making a full compromise,
adjustment, settlement, accord and satisfaction, as set forth herein, and that
this Agreement has, as its purpose, the preclusion of any additional claims
against Releasees regarding the matters released herein, pursuant to the terms
set forth. Each of the Parties to this Agreement has received independent legal
advice from his/her/its attorneys with respect to the advisability of making the
settlement provided for herein, and with respect to the advisability of
executing this Agreement. Each of the Parties acknowledges having had a full
opportunity to undertake whatever discovery or investigation it desired, with
respect to all rights that are being settled through this Agreement. Each of the
Parties agrees that the full compensation for its damages, if any, is disputed,
uncertain and indefinite, and that each Party relies upon his/her/its own
judgment, beliefs, agents or representative’s advice, and knowledge regarding
any disputed claim.
 
 
 

--------------------------------------------------------------------------------

 
8.  No Admission. This Agreement effects the resolution of disputed Claims.
Neither this Agreement, nor discussions which led to it, is intended to be and
shall not be deemed, construed or treated in any respect as an admission of
liability by any of the Parties, or by any other person or entity for any
purpose.
 
9.  Representations and Warranties, Indemnification. Gunnar hereby represents,
warrants and covenants that they are the sole and lawful owner of all claims,
matters and causes of action they are releasing or dismissing pursuant to this
Agreement and that the persons signing this Agreement have the full right and
authority to enter into this Agreement on behalf of Gunnar in accordance with
all applicable laws, bylaws, and rules. Gunnar further hereby represents,
warrants and covenants that there has been no assignment, transfer, conveyance,
encumbrance, or other disposition by them of any of said claims, matters and
causes of action or other matters referred to herein. Gunnar hereby agrees to
indemnify and hold harmless the Releasees from any claim, demand, damage, debt,
liability, account reckoning, obligation, cost, expense, lien, action or cause
of action (including payment of attorneys’ fees and costs actually incurred,
whether or not litigation be commenced) based upon, in connection with, arising
out of, resulting from, or occasioned by the breach or inaccuracy of the
aforementioned warranties and representations by Gunnar.
 
10.  Notices. All notices, payments, documents and demands of any kind which any
of the Parties are required or may desire to serve upon or deliver to any of the
other Parties in connection with this Agreement shall be served, at the election
of the Party serving the notice, either by fax, e-mail, personal service, or by
mailing a copy of the payment, notice or other matter by certified or registered
mail, proper postage prepaid and return receipt requested, addressed to such
party at the address set forth in Exhibit A hereto. If any such matter is
mailed, it shall be deemed to have been received on the date reflected on the
return receipt or if receipt is refused or such mailing is not accepted, then
five (5) days after the date of mailing. If any such matter is sent by fax or
e-mail, it shall also be sent by regular mail within one Court Day of faxing or
e-mailing, and shall be deemed received on the Court Day transmitted if
transmission is completed by 5:30 p.m. Pacific Time, or the next Court Day if
transmitted after 5:30 p.m. or on a legal holiday or weekend. If such matter is
personally served, it shall be deemed received on the Court Day received if
delivery is completed by 5:30 p.m. Pacific Time, or the next Court Day if
delivery is completed after 5:30 p.m. or on a Court holiday or weekend.
 
Notices, documents and demands shall be sent to the Parties through their
respective counsel set forth on Exhibit A attached hereto and incorporated
herein. Each of the Parties is required to promptly inform the other of any
change of the respective names and/or addresses set forth on Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
11.  Entire Agreement. This Agreement and the Exhibit attached hereto and made
part hereof, consists of a single, integrated, written contract expressing the
entire agreement of the Parties concerning its subject matter. No covenants,
agreements, representations or warranties of any kind have been made by any
party hereto, except as expressly set forth herein and in this Agreement. All
prior discussions and negotiations with respect to the subject matter hereof
have been and are merged and integrated into, and superseded by, this Agreement.
 
12.  No Oral Modification; Waiver. This Agreement may not be modified or
terminated orally. No purported modification, termination or waiver shall be
valid unless in writing and signed by all Parties even if such purported
modification, termination or waiver is executed or supported by new
consideration. Waiver of any breach or default shall not be deemed a waiver of
any other breach or default, or of the same or any other provision of this
Agreement.
 
13.  Execution and Delivery in Counterparts. This Agreement may be executed in
counterparts; each counterpart shall be deemed an original and, when taken
together with the other counterparts, shall constitute one agreement that shall
be binding on all Parties to the same extent as if they had all signed the same
document. Signatures by scanned and e-mailed image or facsimile transmission
shall have the same force and effect as original signatures. Photocopies,
scanned and e-mailed images and facsimile copies of such signed counterparts may
be used in lieu of the originals for any reason.
 
14.  Disputes. In the event of any dispute arising out of or relating to this
Agreement, any proceedings to enforce this Agreement, and/or for a declaration
of any Party’s rights or obligations under this Agreement, which cannot be
resolved by the Parties themselves, shall be resolved by suit in the state or
federal courts located in New York, New York, and all Parties hereby submit to
the jurisdiction and venue of such courts. The prevailing Party in any and all
such action or proceedings, including any enforcement of judgment proceedings,
or subsequent bankruptcy proceedings, shall be entitled to recover his/its/their
reasonable attorneys’ fees and costs, including, without limitation, attorneys’
fees and costs incurred in giving Notice of Default and all other costs and
expenses of execution and enforcement of any Judgment entered whether or not
such costs and expenses of execution and enforcement are allowed by statute.
 
15.  Governing Law. This Agreement shall be interpreted according to the laws of
the State of New York.
 
16.  Further Documents and Implementation. The Parties will promptly execute any
and all such further and additional documents as shall be reasonable,
convenient, necessary or desirable to carry out the provisions of this
Agreement. Each of the Parties to this Agreement agrees to do all things
reasonably necessary to carry out and effectuate the terms and intent of this
Agreement.
 
17.  Headings. Paragraph headings are for convenience only and are not a part of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
18.  Recitals. The foregoing recitals are incorporated by reference in this
Agreement and made a part hereof as contractual provisions and covenants in
addition to being recitals of fact.
 
19.  Effective Date. This Agreement shall not be effective until it is executed
by Gunnar. The “Effective Date” of this Agreement shall be the date on which the
last signature was obtained on this Agreement, which date shall be entered into
the first paragraph of this Agreement by counsel for Morlex.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties execute this Agreement, effective as of the date
of the last signature of the Parties set forth below.



      Dated: August 20, 2008 JOSEPH GUNNAR & CO., LLC  
   
   
    By:   /s/ Stephan A. Stein  

--------------------------------------------------------------------------------

Name: Stephan A. Stein   Title: Chief Operating Officer

 
 

      Dated: August 20, 2008 MORLEX, INC.  
   
   
    By:   /s/ Richard J. Berman  

--------------------------------------------------------------------------------

Richard J. Berman   Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Notice
 
If to Gunnar:
Joseph Gunnar & Co., LLC
30 Broad Street, 11th Floor
New York, NY 10004
Attn: Stephan A. Stein
   
If to Morlex:
420 Lexington Avenue, Suite 450
New York, NY 10170
Attn: Mr. Richard Berman
   
with a copy to:
Butzel Long
380 Madison Avenue
New York, NY 10017
Attn: Jane Greyf, Esq.



 
 
 

--------------------------------------------------------------------------------

 